 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeerless Food Products, Inc. and Amalgamated MeatCutters & Butcher Workmen of North America,AFl-CIO, Local Union No. 553. Case 19-CA-8880August 22, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn March 15, 1977, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and General Counsel filed cross-exceptions anda brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We adopt the Administrative Law Judge's findingthat Respondent violated Section 8(a)(5) of the Act,but as a basis for this finding we rely solely onRespondent's conduct at the August 31, 1976,negotiating session, in which Respondent agreed tosign the collective-bargaining agreement, the finalterms of which were negotiated on August 3, 1976-only on the condition that the Union drop its lawsuitagainst Respondent. In agreement with the Adminis-trative Law Judge, we find that Respondent'sinsistence on the dropping of the lawsuit as aprecondition to signing the agreement violatedSection 8(a)(5).But we disagree with the Administrative LawJudge's failure to direct the parties to sign thecollective-bargaining agreement which the Unionsubmitted to Respondent in the final negotiatingsession on August 31, 1976. For, as we stated above,the final terms of the parties' collective-bargainingagreement were hammered out on August 3. At thatmeeting Respondent's representative merely askedfor time to obtain final approval from Respondent'spresident, Jerry Morris, and its attorney, John L.Vogel, on the inclusion of two sentences-one statingthat the bargaining unit would include both full-timeand part-time production employees, and the otherstating that the agreement would not have any effecton the prior agreements of the parties.On August 31, both Vogel and Morris were presentat the negotiations. At that meeting they agreed tosign the contract, as worked out on August 3. But231 NLRB No. 95they conditioned agreement on the further under-standing that the Union would drop the lawsuit.Thus, but for the illegal condition, the parties, as ofAugust 31, had a complete collective-bargainingagreement. Accordingly, we shall modify the Admin-istrative Law Judge's recommended Order to directthe parties to sign the August 31 agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Peerless Food Products, Inc., Chehalis, Wash-ington, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Insisting to impasse upon the settlement of alawsuit as a condition for a new collective-bargainingagreement."2. Substitute the following for paragraph 2(a):"(a) Upon request by the Union, AmalgamatedMeat Cutters & Butcher Workmen of North Ameri-ca, AFL-CIO, Local Union No. 553, sign thecollective-bargaining agreement, as agreed to onAugust 31, 1976, and as set out in General CounselExhibit 3."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present evidence, the National LaborRelations Board has found that we violated theNational Labor Relations Act and we have beenordered to post this notice to our employees.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees'bargaining representative and employer530 PEERLESS FOOD PRODUCTShave a collective-bargaining agreementwhich imposes a lawful requirement thatemployees become union members.WE WILL NOT refuse to bargain collectively withAmalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO, Local Union No.553, by conditioning a collective-bargainingcontract upon the Union's settling a pendinglawsuit.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by the NationalLabor Relations Act.WE WILL, upon request, sign the collective-bargaining agreement reached on August 31,1976.PEERLESS FOODPRODUCTS, INC.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Olympia, Washington, onFebruary 17, 1977, based upon a complaint issued onOctober 15, 1976,1 by the Acting Regional Director of theNational Labor Relations Board for Region 19. Thecomplaint was based upon a charge filed by AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO, Local Union No. 553, herein called the Union,on September 9. The complaint alleges that Peerless FoodProducts, Inc., herein called Respondent, has engaged incertain violations of Section 8(a)(5) and (I) of the NationalLabor Relations Act, as amended.IssuesThe principal issues are whether or not: (I) The partiesreached an agreement which Respondent was obligated tosign; and (2) if not, whether or not Respondent insistedupon the inclusion of certain nonmandatory subjects ofbargaining to the point of impasse.All parties were given full opportunity to participate, tointroduce relevant evidence, and to examine and cross-examine witnesses. The parties waived both their right tooral argument and their right to file briefs.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent admits, and I find, that at all material timesit has been a State of Washington corporation with anoffice and place of business located at Chehalis, Washing-ton, where it is engaged in the business of manufacturingsausages. During the past year, a representative period, itsold and shipped products valued in excess of $50,000 tocustomers outside the State of Washington and during thesame period purchased from sources outside the Stategoods and materials valued in excess of $50,000 which weredirectly transported to Respondent from those out-of-statesuppliers. Accordingly, Respondent admits, and I find, thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.n1. THE LABOR ORGANIZATIONRespondent admits, and I find, that the Union is, andhas been at all material times, a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has had a collective-bargaining relationshipwith a local of the Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, for over 20 years.In 1972, apparently as a result of a merger of locals,Respondent entered into its first agreement with theUnion, the survivor of the merger. Prior to May 1, 1976,when the last agreement expired, each of the previouscontracts had a duration of only 1 year. Thus, until theinstant dispute, Respondent and the Union had negotiatedfour successive collective-bargaining contracts and theparties had a reasonably good collective-bargaining rela-tionship.Each of the expired agreements contained identical"Recognition and Bargaining Unit" clauses in whichRespondent recognized the Union as the exclusive bargain-ing agent for its employees and the Union recognizedRespondent as the exclusive bargaining agency for itself.That portion of the clause relating to Respondent'srecognition of the Union is set forth in full as follows:Peerless Food Products Co. Inc. hereby recognizes,during the term of this Agreement, Amalgamated MeatCutters & Butcher Workmen of North America, AFL-CIO, Local Union No. 553, as the sole and exclusivecollective bargaining agency for all employees of theEmployer working under this Agreement.Despite the language stating that the Union was the solebargaining agent for "all employees of the Employerworking under this Agreement," nowhere in the agreementare the job classifications listed. Instead, section 8(1) of thecontract divides the jobs into heavy and light duty wagerates. Section 8(3) states: "A list of heavy and light dutiesshall be attached to this agreement and also posted on thebulletin board." The parties are in a minor disagreementwith regard to the manner in which section 8(3) was carriedout, but it appears that at least in 1972 such a list wasprepared, though perhaps not for the following agreements.I Hereinafter all dates are 1976 unless otherwise noted.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1972 list, prepared on Respondent's stationery, listedthe following jobs as heavy and light:HeavySausage KitchenManufacturingStuffing Machine OperatorGrindingBonerShipping ClerkTruck loadingLightSausage KitchenStuffers AssistantPackaging RoomPackagingPeelingSlicingCuring Dept.Cure pump operatorHam stuffer & hangerFresh meat slicerFresh meat packagingAs Respondent changed the products it was manufactur-ing, these classifications changed slightly, apparentlywithout effect on wage rates.Other pertinent contract clauses included a standardunion-shop clause and a requirement that Respondentmake contributions to the Washington Meat IndustryPension Trust "on account of each member of thebargaining unit."At some point not shown in the record, but apparentlyduring the life of the 1975-76 agreement, the WashingtonMeat Industry Pension Trust instituted a lawsuit againstRespondent in state court in order to collect contributionsit contended were due on behalf of certain employees itbelieved to be in the bargaining unit. Respondent success-fully resisted the lawsuit at the trial level but, as of the dateof the hearing in this matter, the Trust had filed an appealwhich has not yet been decided. The principal questionpresented in the lawsuit is the scope and definition of thebargaining unit covered by the past contracts. The Trustcontends that the contracts covered all production employ-ees while Respondent contends that certain part-timeproduction employees were not in the bargaining unit. Thisdispute will be more fully explicated below, as it has abearing on the instant matter.B. The 1976 NegotiationsAfter the 1975-76 contract was timely reopened fornegotiations, the parties held a number of negotiationmeetings. The first five meetings took place on April 14,June 16, and July 8, 23, and 27. Attending these meetingson behalf of Respondent were Jerry Morris, its president;Karl Muller, its manager; and John L. Vogel, its attorney.Attending on behalf of the Union were Marvin Jacka, itsfinancial secretary and business representative, and Leon-ard Folino, a vice president of District 2, Washington StateFederation of Butchers.The July 27 meeting was conducted under the auspices ofthe Federal Mediation and Conciliation Service. At thatmeeting, according to Folino, there was some discussion ofthe pending lawsuit. He testified that, although they didnot reach an agreement on that date, Attorney Vogel"agreed to include the part-time help, and make thecontributions [to the Trust] on the part-time help on theoutcome of the appeal." He recalls that during the meetingRespondent's representatives "kept maintaining that if wewould drop the appeal [of the lawsuit], they would sign theagreement." Folino replied that the Union did not have theauthority to make such a trade-off, but agreed to telephonethe Trust's administrator and ask him about it. During acaucus, he did so and learned that, as he had suspected, theUnion did not have the authority to enter into such anarrangement. He told Vogel that the Union could notapproach the problem that way and that dropping theappeal was up to the trustees of the pension plan.Jacka did not testify in great detail with regard to themeeting of July 27, saying only that a wage offer was madewhich was taken to the union membership for approvaland rejected. Both he and Folino testified that Folino thenmade a telephone call to Morris, asking for an additional10-cent-per-hour wage increase. Morris agreed to thatfigure. When the additional 10 cents per hour waspresented to the membership, they approved.Within a day or two, Jacka, following the form of thepast agreements, had had his Tacoma office type acomplete, clean agreement. This agreement was nearlyidentical to the past agreements but differed in twoprincipal ways from them. Except for vacation eligibilitylanguage, wage scales, pension contributions, and renum-bering some clauses, it, like the others, consisted of sevenpages, with signature lines for both parties on page 7. Italso contained a page 8, together with separate signaturelines on that page, and an unnumbered ninth page. The"Recognition and Bargaining Unit" clause remained thesame as in the previous contracts.On August 3, Jacka and Union Vice President HaroldHansen took this document to Respondent's Chehalisplant and met with Muller. At the hearing Respondentconceded that, except for material which appeared on thenew page 8, Muller agreed to the terms of the contract,including, at least in principle, the wage scales containedon the unnumbered ninth page.Page 8 began with the sentence "All workers workingunder the classifications listed below must be members ofthe bargaining unit regardless if they are full time or parttime employees." Below that sentence was a list of the"heavy" and "light" job classifications. These were similarto the classifications contained in the 1972 list, butcontained some differences. Under the "heavy" classifica-tion in the sausage kitchen, the classification "linker" hadbeen added. At the meeting, Muller asked that the "nightsmoker" be added to the sausage kitchen as a "heavy"classification. Jacka agreed and inked in the change. Thenew page 8, unlike the 1972 list, also contained as a532 PEERLESS FOOD PRODUCTS"heavy" classification "Truck Drivers working inside."Muller asked that that classification be changed so that itcovered truckdrivers working inside "more than 50% of thetime." Jacka agreed and inked in the change. Muller notedthat under the "light" category the classification of "CornDog Manufacturing employees" appeared. He questionedits inclusion on the list as the "corn dog" employee was apart-time employee. Believing that the inclusion of a part-time employee might have an effect on the lawsuit, theparties agreed to insert the following conclusionarylanguage: "This page pertains to this Agreement only anddoes not have any bearing on previous Agreements."Muller testified that he then offered to sign the signatureline on page 7 but did not believe he could sign page 8 untilhe had given Morris and Vogel an opportunity to go overit, as it might have affected the pending litigation. He saidJacka insisted that he sign both pages 7 and 8, and thatJacka said the Union couldn't sign page 7 without bothparties signing both pages. At the hearing Muller addedthat he couldn't sign page 8 because it referred to the "corndog" employee and Respondent did not consider thatemployee as a part of the unit.Hansen testified that he did not recall if Muller saidanything at all about it being necessary to discuss page 8with Morris or Vogel, but conceded that it might havehappened. Jacka was not asked if Muller made thatstatement.In any event, Jacka and Hansen returned to Tacomawhere the contract, reflecting the changes made on August3, was typed in final form. Jacka caused three copies to besent to Respondent. He testified that on several occasionsthereafter he asked Muller to sign and return two copies.Muller did not do so.On August 31, a meeting was held in Attorney Vogel'soffice in Seattle. Representing Respondent were Vogel,Morris, and Muller; representing the Union were Jackaand Folino. Also attending was Attorney Dusty McCreary,who represented the Washington Meat Industry PensionTrust. Folino testified that the purpose of the meeting wasto try to come to a compromise on what would be paid oncontributions to the Trust, apparently in an attempt tosettle the lawsuit. When asked what if anything was saidabout the unsigned contract, he stated that he could notrecall. Jacka testified, without specifying who was speak-ing, that Respondent's representatives said they would notsign the agreement until the lawsuit was over. He alsotestified that Respondent's representatives said that if theUnion would drop the suit, they would sign the agreement.The meeting ended without the contract being signed orthe lawsuit being resolved.IV. ANALYSIS AND CONCLUSIONSA. Matters Relating to the UnitIllustrative of the manner in which Respondent definedthe bargaining unit is Muller's testimony regarding the twopension plans. He testified that Respondent paid into twopension plans on behalf of its employees. These plans werethe Washington Meat Industry Pension Trust and Respon-2 A classification which the parties agree is clearly within the contractunit. See both the 1972 and 1976 lists.dent's own private plan for nonunit employees. When Iasked Muller a hypothetical question regarding the pensionplan to which Respondent would contribute if a newlyhired full-time "stuffing machine operator" 2 refused to jointhe Union, he replied: "Well, if he isn't a member of theunion, and I don't receive a letter from Marvin Jackastating or asking me to discharge that man [for being inviolation of the union-shop clause], I'm under the under-standing that Marvin Jacka does not consider this man amember of the bargaining unit. So, therefore, he goes intoour other pension plan as soon as he qualifies into it."From the foregoing testimony it is fair to conclude thatRespondent equates unit membership (coverage under thecontract) with union membership. Muller also testified thatfrom time to time Respondent employed part-time employ-ees in all the production jobs. When this occurred, he ,aid,that employee was paid either the "light" or "heavy" wagescale, depending on which scale applied to the job beingperformed.It is clear from the record, the past contracts, and thepast practice, that the parties intended the bargaining unitto cover production employees only. It has long beenBoard law to include regular part-time employees in anyappropriate unit. Farmers Insurance Group, et aL, 143NLRB 240, 244-245 (1963). It appears clear to me thatRespondent has distorted the unit because of its misunder-standing of the law in this regard. Certainly Muller'sreliance on the Union's vigor, or lack thereof, in enforcingthe union-shop clause is not a sufficient ground on whichto define the bargaining unit. Indeed, it has no bearing onthe unit whatsoever.If I were to accept Muller's logic, I would be constrainedto find that the past contracts were "members only"contracts. Certainly the contracts contain no languagejustifying that conclusion. Nowhere do the past agree-ments, or even any of the terms of the proposed newagreement, say that the contract shall apply only to unionmembers.Accordingly, I conclude, as a matter of law that theappropriate bargaining unit was, and is: 3All full-time and regular part-time production employ-ees employed by Respondent at its Chehalis, Washing-ton, packing plant, excluding office clerical employees,guards and supervisors as defined in the Act.B. Offer and AcceptanceThe General Counsel contends that the August 3 meetingbetween Muller, Jacka, and Hansen resulted in an offerand an acceptance of the collective-bargaining agreement.I am unable to accept that contention, because it is clear tome that Muller told the union officials that the new page 8would have to be submitted to the corporate president andthe corporation's attorney for final approval. I reach thisconclusion because this was the only meeting not attendedby Morris and Vogel, and page 8 contained material whichMuller recognized might be viewed as a retreat from theposition taken in the lawsuit. It seems reasonable to methat, before signifying Respondent's acceptance of such3 Respondent does not contend that the Union has lost its majoritystatus in the unit as clarified herein.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial, he wished to consult with the company attorneyto determine if it might have an undesired legal effect onthe lawsuit.It may also be contended that Respondent's statementsat the August 31 meeting as recounted by Jacka should beconsidered as an admission that an agreement had beenreached on August 3. Jacka stated, without specifying whowas speaking, that Respondent's representatives offered tosign the agreement in the event that the Union dropped itsappeal of the lawsuit. First, Jacka was not corroborated byFolino. Folino recalled Vogel made a similar remark at theJuly 27 meeting, but not on August 31. Perhaps Folino ismistaken about the date. Assuming that Folino is mistakenabout the date and that it did occur on August 31, I cannotregard the statement as an admission. In my opinion theremark is ambiguous. Certainly Respondent could makesuch a statement without conceding the acceptance of theoffer. In fact the statement constitutes a counterofferperfectly consistent with Respondent's stance-it no doubtmeans: "We will accept your offer of August 3 if you dropthe appeal of the lawsuit." Under these circumstances, I amunable to conclude that Respondent accepted the offer ofAugust 3, and therefore I conclude that no contract wasagreed to on that date. Accordingly, I reject the GeneralCounsel's contention that any agreement was reached onAugust 3. Nor is there any evidence that Respondentaccepted it at a later date. Since there has been noacceptance of the offer, I cannot order Respondent toexecute the contract. H. K. Porter Co., Inc., DisstonDivision-Danville Works v. N.LR.B., 397 U.S. 99 at 105-106, 108 (1970); cf. Lathers Local No. 42 of the Wood Wireand Metal Lathers International Union (Lathing ContractorsAssociation of Southern California, Inc.), 223 NLRB 37(1976).C. The Impasse Was UnlawfulTwo factors, injected into the bargaining process byRespondent, interfered with the bargaining process. Thefirst was Respondent's continued insistence on distortingthe appropriate bargaining unit by excluding a regularpart-time production employee, the corn dog maker.Muller testified that he could not sign page 8 because itcaused the corn dog maker to be included in the unit.Section 8(d) of the Act states that the collective-bargain-ing obligation requires the parties to bargain in good faithwith respect to wages, hours, and other terms andconditions of employment. Both the Board and the courtshave held that bargaining unit considerations are notwithin the scope of Section 8(d). N.L.R.B. v. SouthlandCork Company, 342 F.2d 702 (C.A. 4, 1965); Hess Oil &Chemical Corporation v. N.L.R.B., 415 F.2d 440, 443-445(C.A. 5, 1969), cert. denied 397 U.S. 916 (1978). Thus, whilethe parties are not prohibited from negotiating changes inthe bargaining unit, they may not condition an agreementupon such changes, without running afoul of Section 8(d)and 8(a)(5) and (1). N.LR.B. v. Wooster Division of Borg-Warner Corp., 356 U.S. 342 (1958). It is clear to me that this4 Jacka's testimony is not free from doubt. He did not, and perhaps couldnot, say which of Respondent's representatives made the remark, andFolino does not corroborate him. If Folino was mistaken about the date,and the conversation he reported as having occurred on July 27 reallyis exactly what Respondent has done here. It conditionedthe contract on the exclusion of the corn dog maker (andinferentially all other regular part-time production employ-ees) from the bargaining unit. By imposing such animpediment on the bargaining process, Respondent failedto meet its bargaining obligation under Section 8(d) andthereby violated Section 8(a)(5) and (1). N.LR.B. v.Southland Cork Co., supra; Hess Oil & Chemical Corp. v.N.L.R.B., supra; see also McQuay-Norris ManufacturingCompany v. N.LR.B., 116 F.2d 748, 751 (C.A. 7, 1940),cert. denied 313 U.S. 565 (1941).The second factor contributing to the failure to reach anagreement was Respondent's conditioning a contract uponthe Union's dropping the appeal of the lawsuit. Aside fromwhether the Union had the power to make such anarrangement, it is Jacka's testimony that on August 31, atVogel's office, Respondent's representatives said theywould not sign the agreement until the lawsuit was over.Respondent did not refute Jacka's testimony and I shallaccept it as it is undisputed.4Settlement of the lawsuit as a condition for agreeing to acontract, like the unit issue, is a nonmandatory bargainingsubject. By insisting that the lawsuit be settled as acondition precedent to entering into a collective-bargainingcontract Respondent violated Section 8(a)(5) and (1) of theAct.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices by insisting to impasse upon the inclusionof nonmandatory bargaining subjects in a new collective-bargaining agreement, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent Peerless Food Products, Inc., is anemployer engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, Local Union No. 553, is alabor organization within the meaning of Section 2(5) ofthe Act.3. The appropriate bargaining unit is:All full-time and regular part-time production employ-ees employed by Respondent at its Chehalis, Washing-ton, packing plant, excluding office clerical employees,guards and supervisors as defined in the Act.4. By insisting to impasse upon the inclusion orresolution of nonmandatory bargaining subjects as acondition for a new collective-bargaining agreementoccurred on August 31, he only corroborates Jacka to the extent that Vogel,or someone else from Respondent, offered to sign the agreement if theappeal were dropped.534 PEERLESS FOOD PRODUCTSRespondent has engaged in violations of Section 8(aX5)and (I) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER5Respondent Peerless Food Products, Inc., Chehalis,Washington, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Insisting to impasse upon the inclusion or resolutionof nonmandatory bargaining subjects as a condition for anew collective-bargaining agreement.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain in good faith with Amalga-mated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local Union No. 553, as the exclusiverepresentative of the employees in the unit described belowI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.with respect to rates of pay, wages, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment:All full-time and regular part-time production employ-ees employed by Respondent at its Chehalis, Washing-ton, packing plant, excluding office clerical employees,guards and supervisors as defined in the Act.(b) Post at its Chehalis, Washington, place of businesscopies of the attached notice marked "Appenoix." 6 Copiesof said notice, on forms provided by the Regional Directorfor Region 19, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."535